Title: John Barnes to Thomas Jefferson, 7 July 1814
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir George Town Coa 7th July 1814.
            Your favr 28h Ulto now before me—Acknowledge my several letters, up to 22d—my last was of 27h June Announcg my dispatch, to Baring Brothers & Co Covering £400. Sterling—together with my letter to the good Genl Kosciusko—delivered in Care of Mr Monro—already—on its passage to Europe—of course your letters to those Gents will be reserved to go by the next favorable Opertunity with my Seconds—or Duplicates—to enable you to judge of my late proceedings (all circumstances taken into view) I persuade my
			 self—will be found satisfactory—
            some few Arrangemts were necessary, previous to my departure for Philada viz to discount my Note for $1480—to inable me to make my first paymt of $2500. on Subscribs to the New Loan for $10,000—as well to guard against unforeseen Accidents—in my Absense, in my Sale & Returns, &ca &a—An Absense of ten Years from Philada unused to fatigue in traveling—late and Early with irregular living—ill suited to my increasing infirmities a 84—but,
			 I had already taken upon me the Responsibility of the Trust, reposed in
			 me, And Nothing Short—of a total inability, could prevent me from Attempting the task Assign’d
			 No friend—or Neighbour Offered to Accompany me, I
			 judged it prudent, to take my Cold servant Charles to Attend me, in Case of Accident, this Necessaryly increased my Exps—upon the whole; I weathered the threatend storm, without any Material Accident—save, the excessive rains—Bad roads, and Nightly traveling—the
			 favorable Occurances in the Sales of the Genls Bank Stock, you are Already Apprized of. it is
			 only Necessary for me to add, that in the Course of these transactns my present a/c—with the Genl will close, with my late remittance Appearant Balc $756⁸⁸⁄₁₀₀ of wch I transmitted a statemt—will be carried to his Credit in New Accot—of Sale & proceeds of his Bank Stock—and said Accot Debited To paymts made,—and to be made, on the Loan—After deductg 
            
              
                1 ⅌Ct—will I presume—leave him a Net Balc of 
                $802
                –
                
              
              
                which together with his former Balc of 
                 755
                .
                88.
              
              
                a total Balance (nearly Correct, of 
                 $1557
                –
                88.
              
            
              And thereby inable you, to make him a further Remittance on Receipt of your late one of $1644.44.—The growing Int. on the New Loan will not I presume—for some Mos to come, be in Operation—My Calculations on the $10,000 Subscribed say 88 for $100 stock, will produce 113⁵⁶⁄₈₈ Shares of $100 each Anny $11.300⁶³⁄₁₀₀ stock a 6 ⅌Ct is $678⁹⁄₁₀₀ Annualy or $169⁵³⁄₁₀₀ qrly together with your $360 Annuy Constitutes—the whole of the Genls funds here. it may be proper for me, to Observe—that my Usual remittance—was $1000 ⅌ Annm his Acct still encreasing—my last in 1812—was for $1100—the prest for 2 yrs $1644—before the close of the year—will  leave him a Clear Balc as stated—of $1557—in Reserve for your Next Remittance—the growing Int on the Loan for 12 Mos to come will not exceed $640 Net, which together with your $360—will nearly Compleat the $1000—as Usual—to leave your Bank bare—in making an Additional purchase of $1000—at this present time—might in Case of unforeseen misfortune—a total miscarriage—of the late Remittance &c &ca might be Attended with disagreable Consequences—
            for although the Genls Capital Stock, by these late transfers is increased—from $8,000 to $11,300—his prest Amt of Int. thereon is Reduced from $800—to $676—a deficiency of $128—
            By these statmts & Calculations—you will judge of their Correctness—and propriety—and if in your Judgemt they are found in any wise deficient—or incorrect—you will have the goodness—to point out (if any) my Unintenteal Errors & omissns—
            with great Esteem & Respects I am Dear Sir Yr mst ObedtJohn Barnes,
          
          
            
              
                PS. 
                for my narretive of traveling incidents & occurances during my short stay in Philada I beg leave to defer for a  Seperate letter—at my better leisure
              
            
          
        